Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 163.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ken (US 2012/0086183).
Regarding Claim 1, Ken discloses a bicycle having a front wheel and a rear wheel (200), the bicycle comprising:
a first gear provided between the front wheel and the rear wheel (121);
a second gear provided on the rear wheel (141);
a shaft (153) having a third gear (151) meshing with the first gear and a fourth gear (152) meshing with the second gear;
a coupling part (145) for detachably coupling a gear crank (130) for rotating the first gear and transmitting a driving force of the gear crank to the first gear; and 
a frame (10) provided between the front wheel and the rear wheel, the frame having a right frame fixed to a right side of the rear wheel and a left frame fixed to a left side of the rear wheel ([0052], lines 5-7), wherein
the shaft has an area provided between the right frame and the left frame (fig. 2).
Regarding Claim 3, Ken discloses the bicycle according to claim 1, wherein 
	the coupling part has at least one of a convex portion that engages with a concave portion formed on the gear crank and a concave portion that engages with a convex portion formed on the gear crank (fig. 3).
Regarding Claim 4, Ken discloses the bicycle according to claim 1, wherein

Regarding Claim 5, the bicycle according to claim 4, wherein 
a coupling mechanism ([0055], lines 9-10) for coupling a regulating member (135) for regulating the position of a second gear crank in a left and right direction is formed on a distal end side from the position where the second gear crank is attached to the rod-shaped member on a second side of the rod-shaped member opposite to a first side, on which a first gear crank is coupled to the coupling part, out of the right side and the left side of the bicycle.
Regarding Claim 6, the bicycle according to claim 5 further comprising:
a support part that surrounds an outer peripheral surface of the rod-shaped member between the second gear crank and the first gear, and supports the rod-shaped member (16).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ken in view of Salvant (US 7798513).
Regarding Claim 2, Ken discloses the bicycle according to claim 1, but does not disclose wherein
	the coupling part detachably fixes a cover that covers the coupling part in a state where the gear crank is not coupled.

Ken and Salvant are considered analogous art to the claimed art because they are in the area of bicycles. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bicycle of Ken with the teaching of Salvant by modifying the pedals to be removable and covering the coupling part. Modifying the bicycle of Ken would allow for the bicycle to be used as a balance bicycle. 
Claim 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ken in view of Evans (US 20160001843).
Regarding Claim 7, Ken discloses the bicycle according to claim 1, but does not disclose wherein 
	the first gear is detachably fixed to the body of the bicycle, 
	the second gear is detachably fixed to the rear wheel, 
	the shaft is separated from the body by separating the first gear from the body and separating the second gear from the rear wheel.
	Evans does disclose a drive train 27 detachable from the frame 3 (Evans [0047]). The drive train 27 comprises “standard drivetrain components well known in the art including, but not limited to, a bottom bracket, a bottom bracket shell 33, a chainring, a sprocket, a chain led over the chain ring and the sprocket, a chain guard 35, a pair of cranks 37 and a pair of pedals 39 (Evans [0045]).
	Ken and Evans are considered analogous art to the claimed art because they are in the area of bicycles. It would have been obvious to a person having ordinary skill in the 
Regarding Claim 8, modified Ken discloses the bicycle according to claim 7 further comprising:
	a coupling member (Ken O, O’) that couples the rear wheel and the second gear, wherein
	the second gear is fixed to the rear wheel with the coupling member when the coupling member penetrates through the second gear and the tip of the coupling member contacts the rear wheel, and
	the second gear is separated from the rear wheel when the coupling member does not penetrate through the second gear (Evans fig. 5A). 
Ken and Evans are considered analogous art to the claimed art because they are in the area of bicycles. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bicycle of Ken with the teaching of Evans by modifying the coupling member of the second gear to detach as applied to the first gear in Evans. Modifying Ken would allow for the bicycle to be easily converted between a balance bicycle and pedal bicycle or to detach a pedal attachment from a bicycle. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARENA MARY TOY whose telephone number is (571)272-9778. The examiner can normally be reached Monday - Friday: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARENA MARY TOY/            Examiner, Art Unit 3611                                                                                                                                                                                            
/ANNE MARIE M BOEHLER/            Primary Examiner, Art Unit 3611